       Case 3:20-cv-00204-JPW Document 15 Filed 07/13/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PENN EAST FEDERAL CREDIT     :  Civil No. 3:20-CV-00204
UNION,                       :
                             :
           Plaintiff,        :
                             :
           v.                :
                             :
DISCOVER FINANCIAL SERVICES, :
INC. and YASMINE MINKOMAMBO, :
                             :
           Defendants.       : Judge Jennifer P. Wilson
                          ORDER
     AND NOW, on this 13th day of July, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The motion to dismiss filed by Defendant Discover Financial Services, Inc.

     (Doc. 3) is GRANTED.

  2. Plaintiff’s conversion and unjust enrichment claims against Discover are

     DISMISSED WITH PREJUDICE.

  3. Plaintiff’s fraud claim against Discover is DISMISSED WITHOUT

     PREJUDICE.

  4. Plaintiff shall file an amended complaint in accordance with this order and

     the accompanying memorandum on or before August 3, 2020.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
